Citation Nr: 0124952	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of January 27, 1977, denying service 
connection for a psychiatric disorder.  

2.  Entitlement to an effective date earlier than February 1, 
1985, for a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. H. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  

The record reflects that although a single issue was 
certified for appeal.  The SOC reflects that the veteran's 
multiple theories of entitlement were addressed.  Therefore, 
the title page reflects the actual issues addressed by the RO 
and the veteran.  The record also reflects that the RO has 
continued to treat the veteran as the appellant. 


FINDINGS OF FACT

1.  In a January 1977 rating determination, the RO denied 
service connection for psychoneurosis.  The veteran was 
notified of this decision in February 1977.  He did not 
appeal within one year and the decision became final.  

2.  The January 1977 rating decision, which denied service 
connection for sociopathic personality (claimed as a 
psychotic condition) and drug abuse, considered the correct 
evidence and law as it then existed, and it did not involve 
an error that would undebatably lead to a different result if 
such error were corrected.  

3.  The decisions to not award a 100 percent evaluation prior 
to February 1985 are supportable and were not appealed.


CONCLUSIONS OF LAW

1.  The RO's January 1977 decision, which denied a claim of 
entitlement to service connection for sociopathic personality 
(claimed as a psychotic condition) and drug abuse became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The RO's January 1977 rating decision which denied 
service connection for sociopathic personality (claimed as a 
psychotic condition) and drug abuse was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2000).

3. An earlier effective date is not warranted for the award 
of a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He also appeared at a hearing before 
a local hearing officer in June 2000.  VA has met all VCAA 
duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

A review of the veteran's service medical records 
demonstrates that at the time of an October 1970 outpatient 
visit, the veteran reported that he had been taking drugs for 
about 18 months.  He indicated that he wanted out of the USMC 
before he got into trouble with drugs.  He reported that he 
was not "hooked" on drugs yet.  The examiner found no 
significant psychiatric disability.  On the veteran's 
November 1970 service separation examination, normal 
psychiatric findings were reported.  On his service 
separation report of medical history, the veteran indicated 
that he was being discharged by his own request and by a 
psychiatrist.  

Subsequent to service, the veteran was hospitalized at the 
Wilkes-Barre VA Hospital (H) in January 1972 with multiple 
complaints, including a poor appetite and nausea.  A 
diagnosis of drug addiction was made at that time.  

In a November 1972 application for compensation and pension, 
the veteran made no reference to treatment for any 
psychiatric disorder.  

In a November 1976 statement in support of claim, the veteran 
indicated that he wished to claim service connection for his 
psychotic condition and drug addiction.  He reported that he 
had received treatment at the Wilkes-Barre VAH in 1971 and 
1972.  He also indicated that he was currently receiving 
treatment at the Ft. Miley VAH.  

Treatment records received from the San Francisco VAH 
revealed that at the time of an August 1976 Mental Health 
Clinic visit, the veteran was found to have situational 
disturbance with reactive depression.  The veteran stated 
that he was despondent over difficulty finding employment, 
lack of adequate finances, and poor living conditions.  He 
felt like a failure and had thoughts of suicide.  Objective 
findings revealed no significant sleep or eating disturbance 
and no evidence of organic or psychotic thought process.  The 
complaint of "voices" appeared to be self depreciatory 
rumination.  It was the examiner's impression that the 
veteran had situational disturbance with reactive depression.  

At the time of a November 22, 1976, visit, the veteran was 
found to be tremulous and shaky and to express diffuse 
anxiety.  A long history of substance abuse and nervousness 
was reported.  Severe drinking was noted and the veteran 
reported having a suicidal ideation of jumping out the 
window.  He was oriented to date.  His speech was coherent 
and rational.  He was noted to have occasional auditory 
hallucinations and severe depersonalization when stopping 
alcohol consumption.  A diagnosis of alcohol withdrawal was 
rendered.  

The veteran was hospitalized the following day and remained 
hospitalized until December 16, 1976.  He was initially 
admitted to the detoxification ward and subsequently to the 
psychiatric ward.  The examiner indicated that the veteran 
had had episodes of depersonalization and derealization 
occurring almost once a day for the past three or four years.  
He also noted that the veteran had served two long prison 
sentences in the past five years and that he had a serious 
history of Amphetamine abuse.  Diagnoses of anxiety attacks, 
a history of Amphetamine and alcohol abuse, and a sociopathic 
personality, were rendered.  

In a January 1977 rating determination, the RO found that 
service records were negative for any type of psychiatric 
illness or evidence of psychosis.  Likewise, there was no 
evidence of any medical condition requiring long term 
administration of drugs.  The RO observed that the veteran 
received a general discharge, apparently as a result of drug 
usage.  The RO further noted that the latest hospital reports 
showed alcohol and amphetamine addiction and sociopathic 
personality, with a history of at least one episode of true 
amphetamine-induced psychosis being noted, but with no other 
date or information being given.  

The RO denied service connection for a sociopathic 
personality (claimed as a psychotic condition) as a 
constitutional or developmental abnormality-not a disability 
under the law, and drug abuse (alcohol and Amphetamine 
addiction) as a disability being the result of the veteran's 
own willful misconduct.  

The veteran was notified of this decision by way of letter 
later that month and did not appeal.  Thus, the decision 
became final.  In October 1979, the veteran filed a new 
application for compensation and pension requesting service 
connection for an anxiety reaction.  

In November 1979, the RO denied the veteran's request for 
service connection on the basis that new and material 
evidence had not been submitted.  The veteran was notified of 
his appellate rights.  

In October 1980, the veteran again filed an application for 
compensation and pension requesting service connection for a 
psychiatric problem.  In December 1980, the RO informed the 
veteran that new and material evidence had to be submitted to 
reopen his previously denied claim. 

In a May 21, 1981, statement in support of claim, the veteran 
reported that he experienced symptoms of Vietnam "Post 
Traumatic Stress" which he felt had been misdiagnosed 
throughout the years.  The veteran requested that all 
treatment records from the San Francisco VAMC be obtained 
from January 1976.  He indicated that this was a formal 
request for post traumatic stress and the establishment of an 
effective date of benefits from the date of his October 10, 
1979, application.  

In a June 1981 letter, the Chief of the VA Alcohol Clinic at 
the San Francisco VAMC indicated that he had been seeing the 
veteran on an outpatient basis from August 1979.  He noted 
that the veteran had required numerous inpatient psychiatric 
hospitalizations since that time and had carried several 
psychiatric diagnoses during this period.  He observed that 
at various times, the veteran had been considered to have a 
panic disorder, an antisocial personality disorder, and a 
borderline personality disorder.  

He stated that it was his belief that the features of these 
various diagnoses such as severe episodic anxiety, panic 
attacks, depersonalization, and transient thought disorders 
could best be organized under the descriptive diagnosis of 
PTSD, delayed.  He noted that a review of his records 
revealed the following active and inactive diagnoses:  PTSD, 
alcohol dependence, history of alcohol hepatitis, and mixed 
substance abuse, episodic.  The examiner indicated that he 
was reluctant to give an estimate of the veteran's degree of 
social and industrial impairment due to his ongoing treatment 
of the veteran.  He noted that the veteran had been forced to 
resign from his CETA job and that he had encouraged the 
veteran to continue his outpatient treatment and to continue 
taking his daily Antabuse.  

In an August 1981 report, the Bureau of Street Cleaning 
indicated that the veteran had been employed as a public 
service trainee from March 2, 1981, to June 2, 1981, and that 
he had resigned at the close of business on June 2, 1981.  

In an August 1981 letter, a counselor from the San Francisco 
Vet Center indicated that he had been working with the 
veteran since August 1980.  He noted that he had met with the 
veteran on at least 80 occasions.  He reported that during 
these times, he had discussed a number of issues, concerning 
primarily nightmares, flashbacks, anxiety, and post traumatic 
stress.  He noted that the veteran had been in and out of the 
Ft. Miley facility and that his concerns had not been 
properly addressed, resulting in the use of self-medication, 
alcohol.  The counselor indicated that because the veteran 
had a broad spectrum of psychopathology, it was difficult to 
provide a definitive diagnosis.  He stated that Axis I 
diagnoses were PTSD, delayed; brief reactive psychosis; and 
dysthymic disorder.  An Axis II diagnosis of borderline 
personality was also set forth.  He noted that the veteran 
seemed to have severe PTSD overlaid on a borderline 
personality disorder.  He reported that these two disorders 
had left the veteran totally disabled during the past eight 
years in terms of employability and cognitive, social, and 
interpersonal functioning.  He stated that the veteran was 
100 percent disabled primarily as result of his PTSD.   

In August 1981, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had not regularly used drugs for the past 
several years.  The veteran indicated that he was seeing a VA 
physician 3 to 4 times a week for his problems.  He stated 
that he was having a lot of nightmares and that he would wake 
up with his heart pounding and being unable to move.  He also 
reported a lot of daydreaming about firefights.  He further 
noted having poor stress tolerance.  He indicated that he had 
lost lots of CETA work as a result of these symptoms.  He 
startled easily and found that sirens bothered him.  His 
concentration was poor and his mood was very varied.  At 
times, he was anxious, temperamental, and irritable.  He 
tended to get angry very easily.  At other times, he felt 
depressed and sad.  He indicated that he was distrustful and 
suspicious and that he would lose his temper and hurt 
himself.  He also reported hearing voices.   

The veteran indicated that he had had over 50 jobs since 
service and that he had worked less than 50 percent of the 
time.  He stated that his last job for CETA ended in May 
1981.  

Mental status examination revealed the veteran to be well 
groomed.  He was a bit tense and nervous but was pleasant and 
cooperative during the interview with appropriate behavior.  
Speech was clear, coherent, and fluid.  His mood was first 
angry and suspicious but then he calmed down.  Thought 
content included dreams of firefights, daydreaming about 
Vietnam, a tendency to startle easily, and being bothered by 
loud noises.  He had problems getting along with people.  He 
had used extensive drugs and alcohol to control his symptoms.  
He had generalized suspicion and mistrust of others.  Thought 
processes were intact with no disturbance in associations.  
There was also depression, irritability, and occasional 
suicidal thinking.  Sensorium was clear and he was oriented 
times three.  

Axis I diagnoses of severe chronic PTSD, past history of 
alcohol dependence, and past history of mixed episodic drug 
abuse, were rendered.  An Axis II diagnosis of some traits of 
borderline and schizotypal personality disorder was also 
rendered.  

The examiner noted that the veteran had had extensive 
psychiatric symptomatology since Vietnam.  He stated that it 
sounded like many of his symptoms were treated and masked for 
a number of years by extensive drug and alcohol abuse.  He 
observed that the veteran had problems with temper and 
recurrent nightmares, intrusive thoughts, hyperalertness, 
constricted affect, detachment from others, and problems with 
concentration, and that he had been doing rather poorly in 
general.  He noted that he had not been able to keep regular 
jobs and develop ongoing relationships.  He indicated that 
the veteran did have a good relationship with his treating 
physician.  

In a September 1981 rating determination, the RO granted 
service connection for PTSD with a 50 percent disability 
evaluation from May 21, 1981.  

In a November 1981 letter, the Chief of the VA Alcohol Clinic 
indicated that the veteran had been hospitalized from 
September 28, to October 26, 1981.  He noted that a review of 
his records revealed that the veteran had had the diagnoses 
that had previously reported, including PTSD.  A hospital 
summary discharge report for this time period revealed 
diagnoses of continuous alcohol dependence and polydrug 
abuse, in remission.  

In a December 1981 letter from a VA staff psychiatrist, it 
was indicated that the veteran had been hospitalized from 
November 5, 1981, for PTSD 

In a February 18, 1982, interim hospital summary sheet 
report, the veteran's symptoms were noted to include episodic 
severe anxiety with intrusive thoughts of Vietnam, 
flashbacks, nightmares, and extreme irritability with 
outbursts of aggression.  The examiner indicated that the 
veteran's ability to function seemed still quite marginal and 
that he probably could not function without the intense 
structure and support of the inpatient program.  

In a February 1982 rating determination, the RO assigned a 
temporary total disability evaluation from November 5, 1981.  

The veteran remained hospitalized until March 22, 1982.

The veteran was hospitalized on April 8, 1982, at the Denver 
VAMC following a period of binge drinking.  He remained 
hospitalized until April 12, 1982.  Diagnoses of acute 
alcohol intoxication and abuse, alcohol withdrawal syndrome, 
and PTSD, were rendered.  

The veteran was subsequently admitted to the Palo Alto VAMC 
on April 13, 1982, for a period of 27 days.  Diagnoses of 
PTSD, alcoholism, and a borderline personality disorder were 
rendered.  He was again hospitalized on May 17, 1982, at the 
San Francisco VAMC, for PTSD related symptoms, for a period 
of eight days.  

In a September 1982 rating determination, assigned a 
temporary total disability evaluation for PTSD from November 
5, 1981, to April 1, 1982; a 50 percent disability evaluation 
for PTSD from April 1, 1982, to April 13, 1982; a temporary 
total disability evaluation form April 13, 1982, to June 1, 
1982; and a 50 percent disability evaluation for PTSD from 
June 1, 1982.  

The veteran was subsequently hospitalized at the Menlo Park 
VAMC from June 25, 1982, to September 13, 1982.  Diagnoses of 
PTSD and alcohol dependence were rendered.  The veteran was 
considered unemployable at the time of discharge.  

The veteran was again hospitalized at the Menlo Park VAMC 
from September 24, 1982, to September 29, 1982.  Diagnoses of 
PTSD, alcohol dependence, and drug abuse were rendered.  At 
the time of discharge, the veteran was again found to be 
unemployable.  

In a February 1983 rating determination, the RO assigned a 
temporary total disability evaluation from June 25, 1982, to 
October 1, 1982, and a 50 percent disability evaluation for 
PTSD thereafter.  

On February 22, 1983, the veteran was again hospitalized at 
the Menlo Park VAMC until December 27, 1983.  He subsequently 
was readmitted and left on an irregular basis on January 4, 
1984.  

It appears that he was subsequently admitted and remained 
hospitalized until March 8, 1984.  Hospitalization appears to 
have been as a result of PTSD, based upon a face sheet 
received from the Palo Alto Chief of Medical Administrative 
Service.  

In a March 1984 rating determination, the RO assigned a 
temporary total disability evaluation from February 22, 1983, 
to January 1, 1984, and a 50 percent disability evaluation 
thereafter.  

The veteran was again hospitalized on March 13, 1984, with 
complaints of auditory and visual hallucinations.  At to his 
PTSD symptoms, it was noted that with the exception of an 
initial complaint of a "flashback" he did not manifest 
other symptoms of PTSD other than the generalized anxiety 
symptoms.  He remained hospitalized until April 2, 1984.  

On June 10, 1984, the veteran was hospitalized with 
complaints of hearing voices for the past three weeks and 
drinking one quart of vodka per day.  Diagnoses of alcohol 
dependence and schizophrenia were rendered.  

The veteran was again hospitalized for one day on July 8, 
1984.  Diagnoses of alcohol dependence, PTSD, and borderline 
personality disorder, were rendered.  

The veteran was again hospitalized for one day on October 8, 
1984.  The veteran admitted to having auditory hallucinations 
and considerable drinking at the time of admission.  
Diagnoses of alcohol hallucinosis by history and PTSD by 
history were rendered.  

On December 5, 1984, the veteran was admitted to the Denver 
VAMC with complaints of hallucinating, hearing voices, being 
frightened, and agitated.  Diagnoses of PTSD, anxiety, and 
bipolar affective illness were rendered.  

In a February 1985 rating determination, the RO assigned a 
temporary total disability evaluation from December 5, 1984, 
to February 1, 1985, and a 100 percent disability evaluation 
for PTSD thereafter.  

In January 1990, treatment records were received from the 
Menlo Park VAMC which demonstrate that the veteran was 
hospitalized on January 10, 1979, with complaints of suicidal 
thoughts and feelings of "losing it".  Diagnoses of alcohol 
abuse, alcohol addiction, PTSD with panic attacks, and 
suicidal ideation, were rendered.  At the time of a November 
7, 1979, VA hospitalization, a diagnosis of PTSD was 
rendered.  The veteran was noted to be having an 
exceptionally severe anxiety attack.  

In a March 1990 rating determination, the RO found that no 
error was shown in the January 1977 rating determination, as 
PTSD was neither claimed nor shown.  The RO observed that a 
claim for an anxiety reaction was received on October 10, 
1979.  The veteran reported treatment at the San Francisco 
VAMC in 1976 and 1979.  From the information given there was 
no reason to interpret this as anything other than a claim 
for the condition denied in 1977.  PTSD was not mentioned.  
The RO observed that the veteran was advised in November 1979 
that his application was not new and material and that he 
could appeal the determination within one year.  No notice of 
disagreement, claim for PTSD, or other clarifying information 
was received prior to November 28, 1980.

On October 3, 1980, a claim for psychiatric problems was 
received.  The veteran again showed treatment at the San 
Francisco VAMC beginning in 1976.  The RO indicated that 
there was no reason to interpret this as a claim other than 
for the condition denied in 1977.  On December 18, 1980, he 
was again notified that service connection had previously 
been denied.  However, within one year of that letter, the 
veteran submitted a letter stating that his claim was for a 
combat-incurred psychiatric disorder (PTSD).  The RO found 
that this statement clarifying the benefit sought and 
presenting reasonable probability of a valid claim did 
represent new and material evidence pertaining to the 
validity of the claim.  Since this statement was received 
within one year of the notice of December 18, 1980, the RO 
found that the proper effective date should have been October 
3, 1980.  

The RO granted service connection for PTSD to October 3, 
1980, and assigned a 50 percent disability evaluation at that 
time.  The veteran was notified of this decision in April 
1990 and did not appeal.  Thus, the decision became final.  

In a March 1999 statement in support of claim, the veteran 
indicated that he wished to have retroactive pay of 100 
percent since leaving the service in 1970.  In support of his 
claim, the veteran forwarded a March 1999 letter from a 
clinical psychologist at the Pueblo VA Clinic.

In her letter, the psychologist stated that she had seen the 
veteran for several years for his service-connected PTSD.  
She noted that the military records demonstrated that the 
veteran encountered emotional problems when he was attached 
to the Second Recon Battalion Second Marine Division, Camp 
Lejune, NC.  She observed that he was subsequently given an 
administrative discharge as recommended by a staff 
psychiatrist but was not informed of the need for treatment 
through the VA and did not receive medical treatment until 
1972.  Psychiatric treatment was not available at that time.  

She noted that the veteran was provided with psychiatric 
treatment in 1976 and that his condition had become chronic 
by that time.  She indicated that the veteran's current 
condition was maintained through constant psychotherapy and 
psychopharmacotherapy.  She stated that the veteran's 
condition was total and permanent dating from his Vietnam 
tour of duty from 1969 to 1970.

In his May 1999 notice of disagreement, the veteran again 
requested a 100 percent evaluation from his release from 
service.  In his May 1999 substantive appeal, the veteran 
requested service connection for PTSD from 1976.  

At the time of his June 2000 hearing, the psychologist who 
wrote the March 1999 letter testified that she had been 
treating the veteran since 1985.  She indicated that the 
veteran had one of the most severe cases of PTSD that she had 
ever witnessed.  The psychologist testified that it was her 
belief that the veteran's symptoms began inservice.  The 
veteran also testified that it was his belief that his PTSD 
began inservice.  

As to the veteran's contention that service connection for a 
psychiatric disorder is warranted since his release from 
service, the Board notes that the record is void of any 
request for service connection for a psychiatric disorder 
prior to November 1976.  In an application for compensation 
received in November 1973, no reference was made to treatment 
for a psychiatric disorder.  The veteran claimed service 
connection only for malaria at that time.  The assertion that 
the effective date should date back to service in the absence 
of a timely claim has no legal merit.

The veteran contends that the January 1977 decision, which 
denied a claim of service connection for sociopathic 
personality (claimed as a psychotic condition) and drug abuse 
was CUE.  The veteran has argued that the RO had failed to 
give sufficient evidentiary weight to his service medical 
records and the subsequent VA treatment records which were 
available for review at the time of the January 1977 
decision.  He also maintains that he has had PTSD symptoms 
since service, as evidenced by the March 1999 letter from his 
private psychologist and by her testimony at the time of the 
June 2000 hearing.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection for drug 
addiction and a psychiatric condition in November 1976.  He 
has essentially argued that his service-connected psychiatric 
disorder, now including PTSD, became manifest in service.  

In support of his claim, the veteran points to his general 
administrative discharge and the VA's failure to properly 
diagnose his condition. 

As previously noted, the veteran's service medical records 
demonstrate that at the time of an October 1970 outpatient 
visit, he reported that he had been taking drugs for about 18 
months.  He stated that he wanted out of the USMC before he 
got into trouble with drugs and that he was not "hooked" on 
drugs yet.  The examiner found no significant psychiatric 
disability.  On the veteran's November 1970 service 
separation examination, normal psychiatric findings were 
reported.  On his service separation report of medical 
history, the veteran indicated that he was being discharged 
by his own request and by a psychiatrist.  

Subsequent to service, the veteran was hospitalized at the 
Wilkes-Barre VA Hospital in January 1972 with multiple 
complaints, including a poor appetite, and nausea.  A 
diagnosis of drug addiction was made at that time. 

Treatment records received from the San Francisco VAH 
revealed that at the time of an August 1976 Mental Health 
Clinic visit, the veteran was found to have situational 
disturbance with reactive depression. 

At the time of a November 22, 1976, visit, the veteran was 
found to be tremulous and shaky and to express diffuse 
anxiety.  A long history of substance abuse and nervousness 
was reported.  Severe drinking was noted and the veteran 
reported having a suicidal ideation of jumping out the 
window.  He was oriented to date.  His speech was coherent 
and rational.  He was noted to have occasional auditory 
hallucinations and severe depersonalization when stopping 
alcohol consumption.  A diagnosis of alcohol withdrawal was 
rendered.  

The veteran was hospitalized the following day and remained 
hospitalized until December 16, 1976.  The examiner indicated 
that the veteran had had episodes of depersonalization and 
derealization occurring almost once a day for the past three 
or four years.  He also noted that the veteran had served two 
long prison sentences in the past five years and that he had 
a serious history of Amphetamine abuse.  Diagnoses of anxiety 
attacks, a history of Amphetamine and alcohol abuse, and a 
sociopathic personality were rendered.  

The RO found that service records were negative for any type 
of psychiatric illness or evidence of psychosis.  Likewise, 
there was no evidence of any medical condition requiring long 
term administration of drugs.  The RO observed that the 
veteran received a general discharge, apparently as a result 
of drug usage.  The RO further observed that the latest 
hospital reports showed alcohol and sociopathic personality, 
with a history of at least one episode of true amphetamine-
induced psychosis being noted, but with no other date or 
information being given.  The RO denied service connection 
for a sociopathic personality (claimed as a psychotic 
condition) as a constitutional or developmental abnormality-
not a disability under the law, and drug abuse (alcohol and 
Amphetamine addiction) as a disability being the result of 
the veteran's own willful misconduct.  The decision was 
supported by the evidence of record.  

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts were before the RO at the 
time of the January 1977 decision.  While the veteran did 
present evidence, such evidence was reviewed, discussed, and, 
ultimately, refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.  If a 
decision is factually supported, it cannot be clearly and 
unmistakably erroneous.

While the veteran has referred to the March 1999 letter and 
testimony of the VA psychologist to demonstrate that his 
current PTSD began inservice, these documents were added to 
the file no earlier than March 1999 and were not a part of 
the file at the time of the pervious rating determination.  
Thus, they cannot serve as a basis for finding CUE. 

Earlier Effective Date a 100 Evaluation 
for PTSD 

As previously noted, the RO in a March 1990 rating 
determination found that CUE had been committed in a 
September 1982 rating determination, which granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective May 21, 1981.  In its March 1990 
decision, the RO noted that on October 3, 1980, a claim for 
psychiatric problems was received.  The veteran again showed 
treatment at the San Francisco VAMC beginning in 1976.  The 
RO indicated that there was no reason to interpret this as a 
claim other than for the condition denied in 1977.  On 
December 18, 1980, he was again notified that service 
connection had previously been denied.  However, within one 
year of that letter, the veteran submitted a letter stating 
that his claim was for a combat-incurred psychiatric disorder 
(PTSD).  The RO found that this statement clarifying the 
benefit sought and presenting reasonable probability of a 
valid claim did represent new and material evidence 
pertaining to the validity of the claim.  Since this 
statement was received within one year of the notice of 
December 18, 1980, the RO found that the proper effective 
date should have been October 3, 1980.  

The RO granted service connection for PTSD to October 3, 
1980, and assigned a 50 percent disability evaluation at that 
time.  The veteran was notified of this decision in April 
1990 and did not appeal.  Thus, the decision became final.  
Similarly, the rating decision of September 1982 was not 
appealed and became final.  The rating decision of February 
1983 was not appealed and became final. 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

The veteran has alleged that an earlier effective date is 
warranted for the assignment of a 100 percent disability 
evaluation for PTSD.  He argues that the evidence of record 
demonstrates that he was 100 percent disabled at a date much 
earlier in time.  

As noted above, CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of "error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The Schedule for Rating Disabilities included specific 
provisions for mental disability incurred during war under 
38 C.F.R. Part 4, § 4.131.  Combat stress-related 
psychoneurosis, e.g., "gross stress reaction," "shell shock," 
"combat fatigue," and "exhaustion" was recognized under 38 
C.F.R. Part 4, § 4.131 (1968), and was evaluated under 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9406, 
Psychoneurosis, other, or under Diagnostic Code 9400, Anxiety 
reaction.  Thereafter, 41 FR 11362, effective March 18, 1976, 
deleted Diagnostic Code 9406 and provided in its place 
Diagnostic Code 9410, Other and unspecified neurosis, and 
combat stress-related psychoneurosis was evaluated under that 
diagnostic code or under diagnostic code 9400, Anxiety 
neurosis.  In 1980, 45 FR 26327, effective April 18, 1980, 
added Diagnostic Code 9411, Post-traumatic stress neurosis 
(disorder) to 38 C.F.R. Part 4, § 4.132.

Under either Diagnostic Code 9410 or 9411, a 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate to have been so adversely affected as to result 
in virtual isolation in the community; or that there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.

The Board is of the opinion that there is no basis for the 
award of an earlier effective date for the 100 percent 
evaluation.  In essence, the veteran has not asserted 
specific errors of fact or law, just a garden variety of 
request to review the evidence again and assign different 
weight to that evidence.  

In his June 1981 letter, the Chief of the VA Alcohol Clinic 
stated that it was his belief that the features of these 
various diagnoses such as severe episodic anxiety, panic 
attacks, depersonalization, and transient thought disorders 
could best be organized under the descriptive diagnosis of 
PTSD, delayed.  He noted that the veteran had been forced to 
resign from his CETA job in June 1981.  

In his August 1981 letter, the veteran's Vet Center counselor 
reported that the veteran had severe PTSD overlaid on a 
borderline personality disorder and that these two disorders 
had left the veteran totally disabled during the past eight 
years in terms of employability and cognitive, social, and 
interpersonal functioning.  He indicated that the veteran was 
100 percent disabled as a result of his PTSD.  

In his August 1981 report, the VA psychiatric examiner noted 
that the veteran had had over 50 jobs since service.  The 
examiner found that the veteran had severe chronic PTSD.  He 
noted that the veteran had not been able to keep regular jobs 
or develop ongoing relationships as a result of his PTSD.  

In a February 18, 1982, inpatient interim treatment note, it 
was indicated that the veteran could probably not function 
without the intense structure and support of an inpatient 
program.  At the time of his September 13, 1982 
hospitalization discharge for treatment of PTSD, the veteran 
was noted to be unemployable.  The veteran was also noted to 
be unemployable at the time of a September 29, 1982, 
discharge.  It further appears that the veteran was 
hospitalized for an extensive period of time for treatment of 
his PTSD from January to March 1984. 

However, it is critical that during this approximate period 
of 4 years, the RO had already granted approximately two 
years worth of temporary total ratings.  Clearly, there was 
some evidence in support of an award of a 100 percent 
evaluation.  However, VA was and is under an obligation to 
review all the evidence of record.  It is also clear that not 
all the evidence supported an award of a 100 percent 
evaluation.  If there is evidence that both supports and is 
against a benefit, it is not clear and unmistakable error to 
accord some evidence more probative value than the other 
evidence.  

In this regard, a period of hospitalization from September to 
October 1981 did not contain PTSD as a final diagnosis.  
Rather, there was alcohol abuse, drug abuse and a personality 
disorder.  The RO determined that such conditions were not 
service connected and the manifestations of such disabilities 
do not support a 100 percent evaluation for PTSD.  In 
February 1982, there was determination that a complicating 
problem was self-medication with drugs and alcohol.  In July 
1983, there was a notation that there was polydrug abuse, 
PTSD and a histrionic personality.  Clearly, an adjudicator 
had the right to question the degree of impairment that was 
solely due to PTSD.  During hospitalization from March to 
April 1984, the examiner noted that other than an initial 
complaint of flashback, the veteran did not manifest other 
symptoms of PTSD other than generalized anxiety symptoms 
controlled by medication.  Again, a decision to not award a 
100 percent evaluation would be supported.  Hospitalization 
in June 1984 did not contain a diagnosis of active PTSD.  
This evidence supports a determination that the veteran did 
not warrant a 100 percent evaluation for PTSD.  

The Board recognizes that there was evidence that was 
positive and negative.  However the decision of an 
adjudicator to weight the evidence does not constitute clear 
and unmistakable error and the decision of the veteran to not 
appeal the determinations rendered such decisions final. 


ORDER

The RO's January 1977 rating decision, which denied service 
connection for psychoneurosis was not clearly and 
unmistakably erroneous.  Entitlement to an earlier effective 
date for the grant of a 100 percent evaluation for PTSD is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

